DETAILED CORRESPONDENCE


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/15/2020 has been entered.







Response to Amendment
Received 12/15/2020

Claims 1, 3-10, and 12-22 are pending.
	Claims 2 and 11 have been canceled.
	Claims 21 and 22 are added.


Response to Arguments
Received 12/15/2020


Regarding independent claim(s) 1, 10, and 19:

Applicant’s arguments (Remarks, Page 9: ¶ 2 and Page 10: ¶ 2 to Page 11: ¶ 2), filed 12/15/2020, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the newly amended subject matter further limits the configuration of the first combined shader and the second combined shader. such that, the subject matter of “… the first shader stage comprises a vertex shader stage” and “… the second combined shader stage corresponding to functionality of the first shader stage” corresponds to both the first combined stage comprises and the second combined shader stage including a vertex Yin et al. (US PGPUB No. 20080094408 A1). Additionally, Goel et al. (US PGPUB No. 20130265307 A1) fails to teach the shader configuration (of two combined shaders each comprising a vertex shader and one other shader respectively). Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 



Allowable Subject Matter

Claims 1, 3-10, and 12-22 are allowed.	

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



(Claim 1)
receiving a combined shader program that includes instructions for a first shader stage and for a second shader stage, wherein the first shader stage comprises a vertex shader stage;
executing the first combined shader program in a first mode in which a first combined shader stage is enabled in the graphics processing pipeline, the first combined shader stage corresponding to functionality of the first shader stage and the second shader stage, receiving a second combined shader program that includes instructions for the first shader stage and for a third shader stage; and
executing the second combined shader program in a second mode, in which a second combined shader stage is enabled in the graphics processing pipeline, the second combined shader stage corresponding to functionality of the first shader stage and the third shader stage.
 
(Claim 19)
a scheduler configured to:
identify a first combined shader program that includes instructions for a first shader stage and for a second shader stage, wherein the first shader stage comprises a vertex shader stage;

identify a second combined shader program that includes instructions for the first shader stage and for a third shader stage; and
cause the plurality of shader engines to execute the second combined shader program in a second mode in which a second combined shader stage is enabled in the graphics processing pipeline, the second combined shader stage corresponding to functionality of the first shader stage and the third shader stage.

Wherein:

The subject matter of claim 1 as highlighted above is addressed below. 

Yin et al. (US PGPUB No. 20080094408 A1) teaches a pipeline comprising a single combined shader in configuration with additional shader(s) and processing components. However, Yin et al. fails to disclose receiving a combined shader program that includes instructions for a first shader stage and for a second shader stage, wherein the first shader stage comprises a vertex shader stage; executing the first combined shader program in a first mode in which a first combined shader stage is enabled in the graphics processing pipeline, the first combined shader stage corresponding to functionality of the first shader stage and the second shader stage, 
Goel et al. (US PGPUB No. 20130265307 A1) teaches a pipeline comprising two combined shaders in a configuration, wherein a combined vertex and hull shader and a combined domain and geometry shader are activated at different passes. Moreover, Goel et al. teaches a vertex and geometry shader that are combined. Such that, receiving a combined shader program that includes instructions for a first shader stage and for a second shader stage, wherein the first shader stage comprises a vertex shader stage; and, executing the first combined shader program in a first mode in which a first combined shader stage is enabled in the graphics processing pipeline, the first combined shader stage corresponding to functionality of the first shader stage and the second shader stage, is taught by Goel et al. However, Goel et al. fails to disclose executing the second combined shader program in a second mode, in which a second combined shader stage is enabled in the graphics processing pipeline, the second combined shader stage corresponding to functionality of the first shader stage and the third shader stage.
Goel et al. (US PGPUB No. 20160055667 A1) teaches receiving a combined shader program that includes instructions for a first shader stage and for a second shader stage, wherein the first shader stage comprises a vertex shader stage; and, executing the first combined shader program in a first mode in which a first combined 
Jiao et al. (US PGPUB No. 20080074430 A1) teaches a pipeline comprising a single shared/combined shader in configuration with additional shader(s) and processing components. However, Jiao et al. fails to disclose receiving a combined shader program that includes instructions for a first shader stage and for a second shader stage, wherein the first shader stage comprises a vertex shader stage; executing the first combined shader program in a first mode in which a first combined shader stage is enabled in the graphics processing pipeline, the first combined shader stage corresponding to functionality of the first shader stage and the second shader stage, receiving a second combined shader program that includes instructions for the first shader stage and for a third shader stage; and executing the second combined shader program in a second mode, in which a second combined shader stage is enabled in the graphics processing pipeline, the second combined shader stage corresponding to functionality of the first shader stage and the third shader stage.




Claim 10 and claim 19 are similar however are not identical, although the subject matter of claim 19 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 10.


Yin et al. (US PGPUB No. 20080094408 A1) teaches a pipeline comprising a single combined shader in configuration with additional shader(s) and processing components. However, Yin et al. fails to disclose a scheduler configured to: identify a first combined shader program that includes instructions for a first shader stage and for a second shader stage, wherein the first shader stage comprises a vertex shader stage; cause the plurality of shader engines to execute the first combined shader program in a first mode in which a first combined shader stage is enabled in the graphics processing pipeline, the first combined shader stage corresponding to functionality of the first shader stage and the second shader stage; identify a second combined shader program that includes instructions for the first shader stage and for a third shader stage; and cause the plurality of shader engines to execute the second combined shader program in a second mode in which a second combined shader stage is enabled in the 
Goel et al. (US PGPUB No. 20130265307 A1) teaches a control/scheduling of: a pipeline comprising two combined shaders in a configuration, wherein a combined vertex and hull shader and a combined domain and geometry shader are activated at different passes. Moreover, Goel et al. teaches a vertex and geometry shader that are combined. Such that, a scheduler configured to: identify a first combined shader program that includes instructions for a first shader stage and for a second shader stage, wherein the first shader stage comprises a vertex shader stage; cause the plurality of shader engines to execute the first combined shader program in a first mode in which a first combined shader stage is enabled in the graphics processing pipeline, the first combined shader stage corresponding to functionality of the first shader stage and the second shader stage; and identify a second combined shader program that includes instructions for the first shader stage and for a third shader stage, is taught by Goel et al. However, Goel et al. fails to disclose to: cause the plurality of shader engines to execute the second combined shader program in a second mode in which a second combined shader stage is enabled in the graphics processing pipeline, the second combined shader stage corresponding to functionality of the first shader stage and the third shader stage.
Goel et al. (US Patent No. 20160055667 A1) teaches a control/scheduling of: a pipeline comprising a single combined shader (i.e. vertex and geometry shader) with additional shader(s) and processing components. Such that, a scheduler configured to: identify a first combined shader program that includes instructions for a first shader 
Jiao et al. (US PGPUB No. 20080074430 A1) teaches a pipeline comprising a single shared/combined shader in configuration with additional shader(s) and processing components. However, Jiao et al. fails to disclose a scheduler configured to: identify a first combined shader program that includes instructions for a first shader stage and for a second shader stage, wherein the first shader stage comprises a vertex shader stage; cause the plurality of shader engines to execute the first combined shader program in a first mode in which a first combined shader stage is enabled in the graphics processing pipeline, the first combined shader stage corresponding to functionality of the first shader stage and the second shader stage; identify a second combined shader program that includes instructions for the first shader stage and for a third shader stage; and cause the plurality of shader engines to execute the second combined shader program in a second mode in which a second 
As a result of the limitations of independent claims 10 and 19 as well as dependent claims 12-18 and 20-22 are also considered as being distinguished from the closest known prior art alone or reasonable combination.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616